DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.

Summary
The Applicant arguments and claim amendments received on June 2, 2021 are entered into the file. Currently, claims 1 and 6-8 are amended; claims 2-4 and 10 are canceled; resulting in claims 1, 5-9, and 11-13 pending for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation reciting “in the plurality of color development layers, the plurality of lines for security are formable concurrently with formation of the image in the image formation region” is new matter that is not supported by the specification as originally filed. In the remarks filed June 2, 2021, the Applicant points to paragraphs [0027] and [0028] of the original disclosure for support for the amendment. This portion of the specification describes the configuration of lines 13A through 13E (or 13X) as illustrated in Fig. 2, explaining that the lines are recorded 
Looking to the rest of the specification, the seventh embodiment described in paragraphs [0176]-[0181] details a method of recording information on the recording medium. This embodiment describes forming invisible information (20) that may correspond to an information code embedded by lines extending to the end face (10X1 or 10X2) but similarly does not mention concurrent formation of an image and a plurality of lines for security. Therefore, the specification as a whole fails to provide support for the newly added limitation requiring the plurality of lines for security to be formable concurrently with formation of the image in the image formation region.
Regarding claims 5-9 and 11-13, the claims are rejected based on their dependency on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation reciting “an image formation region in which an image is formable by color development of the color development layer” in lines 8-9 because the claim previously refers to “a plurality of color development layers” in line 3. Therefore, it is not clear from the claim language if the image is formable by color development of a particular one of the plurality of color development layers, or if the image is formable by color development of any or all of the plurality of color development layers.
Regarding claim 9, there is insufficient antecedent basis for the limitations reciting “the line for security” in line 2 because independent claim 1 from which claim 9 depends previously refers to “a plurality of lines for security” in line 4. Therefore, it is not clear from the claim language if the hiding layer is laminated to hide the presence of a particular one of the lines for security, or if the hiding layer is laminated to hide the presence of any or all of the lines for security.
Regarding claims 5-8 and 11-13, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waumans et al. (US 8,827,315, previously cited) in view of Sugiyama et al. (US 6,934,043, previously cited).
Regarding claims 1 and 5, Waumans et al. teaches a recording medium in a card form (31; security document, col 2, Ln 35-40, see Fig. 3 below) comprising a substrate (38; backside lamella, col 2, Ln 53-55, Fig. 3) and a plurality of color development layers laminated on the substrate (35-37; lamellae, Fig. 3). Waumans et al. further teaches the color development layers (col 4, Ln 40-47) provided with a line for security that extends along a lamination surface of the substrate from an end face of the recording medium (3; holes, Figs. 1-2, col 2, Ln 22-24, wherein collinear holes filled with colored matter comprise a line for security), such that presence or absence of the line for security is optically identifiable at the end face (in that it is visible from a direction perpendicular to the perimeter edge, col 3, Ln 3-4). 

    PNG
    media_image1.png
    440
    578
    media_image1.png
    Greyscale

Fig. 3. in Waumans et al. (US 8,827,315) showing a security document (31) containing lamellae (35-37) filled with colored matters (21-22) and laminated between a front lamella (31) and a back lamella (38).


Absent a specific definition in the specification, the limitation reciting “a plurality of color development layers” is understood under the broadest reasonable interpretation to encompass any layers capable of developing color. As the security document of Waumans et al. comprises a plurality of layers that can be filled with differently colored matters in order to form alphanumeric characters and other patterns that are visible on the perimeter edge surface (col 2, Ln 40-47; col 4, Ln 48-51), the reference meets the aforementioned limitations.
Waumans et al. further teaches that the recording medium includes an image formation region in which an image (2; information) is capable of being formed by color development of the color development layer (col 2, Ln 35-53; wherein any part of the top face of the security document may be considered the image formation region, and wherein the information may be formed by a development of color, e.g. ink deposition, on an upper surface of the top-most color development layer, Fig. 1).
Waumans et al. further teaches additional security features which may be combined with the previously mentioned features in order to increase forgery prevention property of the security document (col 9, Ln 4-22). By using photochromic ink or thermochromic ink as the colored material to fill the holes (3) and to print ink for the image (2) in the image formation region, the plurality of lines for security and the image are capable of being formed concurrently upon application of light or heat simultaneously to both regions containing the variable ink. Additionally, the reference does not set forth a reason why the lines for security and the image could not be formed concurrently by, for example, one machine injecting colored material into the holes while another machine simultaneously prints an image onto the image formation region. As 
Waumans et al. further teaches that the plurality of lines for security may be arranged at positions based on one or more information codes in a thickness direction of the end face (3; holes, 21-22; colored materials, Figs. 1-3; col 2, Ln 40-47; col 4, Ln 13-20, 48-56; wherein the information code is not limited and may be any desired pattern). Waumans et al. teaches that any desired pattern can be formed by filling the holes with colored materials, such as flags, logos, alphanumeric data, or barcodes (col 4, Ln 48-56), such that, for example, filled holes on one edge face can spell the card owner’s first name and filled holes on a second edge face can spell the card owner’s last name, where the first name and last name together correspond to a single information code. Nevertheless, it is well settled that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). In the instant case, the relationship between which lines for security correspond to which information code(s) is not germane to the issue of patentability of the claimed recording medium. Whether the plurality of lines for security correspond to one information code or to several information codes does not impart any additional structural limitations to the claimed article.
Although Waumans et al. teaches that thermochromic inks may be used as an additional security feature in the security document to increase forgery prevention, the reference does not expressly teach the plurality of color development layers being configured to differ from each other in energy threshold necessary for color  However, in the analogous art of thermosensitive recording media, Sugiyama et al. teaches the plurality of color development layers being configured to differ from each other in energy threshold (heat sensitivity, col 4, Ln 33-44) necessary for color development) and in color given by color development (wherein the colors are cyan, magenta, and yellow, col 4, Ln 33-44). Sugiyama et al. further teaches the color development layers having optical fixability, wherein the layers can be irreversibly colored at specific wavelengths (col 4, Ln 58-67; col 5, Ln 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security document of Waumans et al. by configuring the plurality of color development layers to differ in energy threshold and color, as taught by Sugiyama et al., in order to enable control over selectively coloring each layer.
Regarding claims 6-8,
Regarding claim 11, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and while Waumans et al. does not expressly teach the layers differing in energy threshold, Sugiyama et al. teaches the plurality of color development layers being laminated in ascending order of the energy threshold from the substrate toward an energy input face (col 4, Ln 33-44). Sugiyama et al. further teaches the color development layers being selectively colored by application of varying amounts of heat energy (col 4, Ln 33-44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium of the combination of Waumans et al. and Sugiyama et al. by laminating the color development layers in ascending order of energy threshold as taught by Sugiyama et al. in order to enable control over selectively coloring each layer by application of varying amounts of energy.
Regarding claims 12 and 13, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and Waumans et al. further teaches that the colorant used to form the color development layers may be cyan, magenta, yellow, black, or mixtures thereof, and wherein the color development layers have been set in a color development state (filled with colored material) or non-color development state (unfilled, or filled with non-colored material) to form the lines for security corresponding to the information code (col 2, Ln 35-47; col 5, Ln 43-54; col 7, Ln 9-16). It is noted that the limitation “the color development layers…have been set…simultaneously with formation of the lines for security” is a process limitation and does not determine the patentability of the product. See MPEP § 2113.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Waumans et al. (US 8,827,315, previously cited) in view Sugiyama et al. (US 6,934,043, previously cited) as applied to claim 1 above, and further in view of Ikuo et al. (JP 07-061181, previously cited).
Regarding claim 9, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above but does not expressly teach a hiding layer laminated to hide presence of the line for security when the line for security is observed from a front face of the card. However, in the analogous art of recording media for preventing forgery, Ikuo et al. teaches a hiding layer laminated to hide presence of the line for security when the line for security is observed from a front face of the card ([0009], [0013], and 5 in Figs. 1 and 3). Ikuo et al. further teaches an information recording medium having a high security property, achievable by protecting “truth information” with a hiding layer capable of reversible color change ([0009], [0013]).
The limitation reciting “to hide presence of the line for security when the line for security is observed from a front face of the card” is considered functional language related to an intended use of the hiding layer. Therefore, as Ikuo et al. teaches a laminated hiding layer capable of hiding presence of the lines for security when the lines for security are observed from a front face of the card, the reference meets the aforementioned limitations. See MPEP § 2113.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security document of Waumans et al. in view of Sugiyama et al. by incorporating a hiding layer as taught by Ikuo et al. in order to impart a high security property to the anti-forgery document.
Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1 and 5 over 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s amendments in the response filed June 2, 2021.
However, in light of the amendments made to the claims, new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are raised in the Office Action above.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 5-7, filed June 2, 2021, with respect to amended independent claim 1 have been fully considered but they are not persuasive.
The Applicant argues on page 7 that the newly added limitation requiring that the plurality of lines for security are formable concurrently with formation of the image in the image formation region distinguishes the claimed invention from the prior art because the security document of Waumans et al. is not capable of forming display information on the surface of the ID card concurrently with recording information thereon. This argument is not persuasive because, as noted in the prior art rejections above, Waumans et al. expressly teaches that photochromic or thermochromic ink may be used to increase the forgery prevention properties of the security document, whereby the holes corresponding to the lines for security may be filled with the same variable ink as used to print the image on the surface of the card, such that the formation of the lines and the image may occur simultaneously upon application of light or heat. As another 
Moreover, it is noted that the features upon which the Applicant relies (i.e., that the display information is modifiable after completion of manufacture) are not recited in the claims. Finally, as noted in the written description rejections above, this newly added limitation appears to be new matter that is not supported by the original disclosure.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785